DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 01/26/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/17/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objections of claims 1, 14, and 16 have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 03/17/2022, with respect to 35 U.S.C 112(b) rejections of claims 1, 14, and 16 have been fully considered and are persuasive.  The rejections have been obviated by amendments to the claims that clarify that the spot measurements may be acquired from the close-up sensing unit and the hand-held sensing unit.  The 35 U.S.C 112(b) rejections of claims 1, 14, and 16 have been withdrawn. 
Applicant's arguments, see pages 10-12, filed 03/17/2022, with respect to 35 U.S.C 103 rejections have been fully considered but they are not persuasive.  The Applicant argues that Altebaeumer, et al. (U.S PGPub No. 2017/0055907) fails to disclose the claimed close-up sensing unit provided at a hand-held personal care appliance as specifically recited in claim 1.  The Applicant further argues that Altebaeumer teaches a “wearable biometric device” that refers to a portable electronic device having sensors for measuring biometric properties of a person wearing such a device.  While the Examiner does not necessarily disagree with the Applicant’s assessment of what Altebaeumer teaches, the Examiner wishes to note that Altebaeumer was not relied upon to teach these claim limitations that the Applicant addresses.  In fact, as the Applicant notes on page 11, the previous Office Action concedes that Raskin does not disclose the claimed supplemental sensor data’s being acquired by spot measurements that do not involve image detection.  Altebaeumer was only introduced for its teachings in regard to this limitation.  As noted previously and herein, Raskin is relied upon to teach the limitations regarding a close-up sensing unit provided at a hand-held personal care appliance.  For instance, Raskin teaches that a pressure sensor arranged in a bathmat or a bath scale (Figure 1B, element 190 – wirelessly-enabled scale) activates the optical sensor when the user stands on or trips the pressure sensor (paragraph [0027]).  Raskin teaches further examples and then explains that the optical sensor may interface with any other component, system, or service and may be activated or deactivated in any other way (paragraph [0027]).  Raskin further teaches (Figure 1B, elements 177, 193) that the system may include a wireless communication module that receives user-related data from an external device (paragraph [0058]).  Raskin teaches that (Figure 1B, elements 177, 190, and 193) the wireless communication module preferably wirelessly receives weight (or mass) measurements of the user, such as from a wirelessly-enabled bath scale (paragraph [0058]).  Raskin further teaches that the wireless communication module may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user, a remote server, a mobile device carried by the user, an external sensor, or any other suitable external device, network, or server (paragraph [0058]).  The Examiner contends that a mobile device carried by the user, an alternative to the preferable bath mat according to Raskin, correlates to the claimed close-up sensing unit provided at a hand-held personal care appliance.  The Examiner contends that the mobile device’s feature of being carried by the user and its mention with a biometric or action sensor worn by the user and an external sensor as means for gathering user-related data is a teaching in Raskin that discloses this limitation.  The Examiner also contends that this teaching in Raskin of a carried mobile device with a wearable biometric or action sensor as a means for gathering user-related data is motivation to look to Altebaeumer for its wearable biometric device teachings involving spot measurements.  The Examiner further contends that this action of gathering biometric or physiological data from a wearable or carried device is considered to be a personal care procedure.  Therefore, the 35 U.S.C 103 rejections are maintained.  Please see 35 U.S.C 103 rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (U.S PGPub No. 2014/0121540) in view of Altebaeumer, et al. (U.S PGPub No. 2017/0055907).
Regarding claim 1, Raskin teaches (Figure 1B) a system for monitoring a state of well-being of an individual (paragraph [0003]), the system comprising: (Figures 1A-1B, elements 120, 170, 190) two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 140, 170, 177) a remotely operating camera-based photoplethysmography (PPG) sensing unit comprising at least one image sensor arranged to remotely monitor a skin portion of a head region of a user (paragraph [0023]), and (Figure 1B, element 190) a close-up sensing unit provided at a hand-held personal care appliance (see at least paragraphs [0027] – The optical sensor 120 may interface with any other component, system, or service, [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server), (Figure 1B, element 190; Figure 8, element 820) the close-up sensing unit being arranged to monitor a physiological signal of the user through a contact with a hand of the user (paragraphs [0027], [0058]-[0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0103]), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor; the optical sensor can interface with a mobile device carried by the user), and (Figures 1A-1B, element 175 – processor, e.g. a control unit, 177) a control unit arranged to process first sensor data provided by the remotely operating camera-based PPG sensing unit and second sensor data provided by the close-up sensing unit, wherein: the control unit is arranged to process, based on the processed first sensor data and second sensor data, at least one well-being parameter (paragraphs [0019], [0023]); the at least one well-being parameter is determined based on both image data and supplemental sensor data (paragraph [0041] – The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate), (Figures 1A-1B) and the control unit is arranged to provide, based on the at least one processed well-being parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]), and (Figure 1B, element 190) wherein the system is operable while performing a personal care procedure with the hand-held personal care appliance (paragraphs [0027], [0058]-[0059]).  Raskin does not teach the limitation of instant claim 1, that is wherein the supplemental sensor data is being acquired by spot measurements from the close-up sensing unit that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches (Figure 2, elements 1, 2a-2i, 5a-5b, 6, and 6a) a wearable biometric device where the biometric sensor system and the detector system are distributed on the contact surface portions 5a and 5b across both the housing 6 and the bracelet 6a (paragraph [0062]).  Altebaeumer explains that the biometric sensor system and the detector system comprises various sensors and detectors arranged at different positions on the contact surface (paragraph [0062]).  Altebaeumer explains that this configuration is an advantage as the effective size of the contact surface is extended beyond the rear surface of the housing itself (paragraph [0062]).  Altebaeumer also teaches that, with this configuration, the probability of at least one of the combined sensors 2a to 2i having a sufficient level of coupling with the body for performing a reliable measurement of the respective physiological property, can be significantly increased (paragraph [0062]).  Altebaeumer teaches that an associated primary signal indicative of a measured physiological property for each location of a biometric sensor (abstract).  Altebaeumer also teaches that the detector system, which detects a level of coupling of the biometric sensor system with the body at each of the locations, provides an associated secondary signal at each of the locations (abstract).  Altebaeumer also teaches that the signal processing unit is adapted to selectively receive the primary signals, the secondary signals, or both as a function of time or the associated locations, or both (paragraph [0023]).  Altebaeumer further teaches that said function of the received primary and secondary signals to be used by the signal processing unit for generating the output signal involves forming a weighted sum of the received primary signals, wherein the weight of a first one of the primary signals is smaller than the weight of a second one of the primary signals, if the secondary signal associated with the first one of the primary signals indicates a lower coupling level than the secondary signal associated with the second one of the primary signals (paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the well-being monitoring system of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  One of ordinary skill in the art would recognize that Raskin teaches that the close-up sensing unit can be a biometric or action sensor worn by the user or a mobile device carried by the user (please see paragraph [0058] of Raskin).  As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, wherein spot measurements are interpreted as measurements at different locations (i.e. spots) on the hand/body that do not involve image detection.  One of ordinary skill in the art would have found it obvious that the wearable biometric device of Altebaeumer could be implemented in Raskin’s system to acquire supplemental sensor data, as Altebaeumer does not teach any imaging methods for acquiring data.  One of ordinary skill in the art would have also recognized that Altebaeumer’s teaching of multiple sensors at different locations (see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also been inclined to use Altebaeumer’s wearable biometric device as it is also capable of measuring heart rate (please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 1 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 2, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 2, that is (Figures 1A-1B, elements 120, 140, 170 – camera, 177; Figure 4C, elements 450, 455, 460, 465) wherein the remotely operating camera-based PPG sensing unit that is arranged to obtain signals based on which of a pulse rate and respiration rate of the user is detected (paragraphs [0023], [0066]-[0067]), (Figure 1B, element 190; Figure 8, element 893) wherein the close-up sensing unit is a contact PPG sensing unit (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102] – data related to plethysmographic signal), (Figures 1A-1B, elements 120, 140, 170, 177, 190) wherein the remotely operating camera-based PPG sensing unit and the close-up sensing unit are arranged to monitor two distinct and remote body regions of the user (paragraph [0023], [0027], [0058]-[0059]), (Figure 4C, element 400c) wherein the control unit is arranged to determine a pulse transit time based on PPG information obtained from the two distinct body and remote regions (paragraph [0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.), (Figure 4C, element 400c) and to determine a blood pressure based on the pulse transit time (paragraph [0067]).
Therefore, claim 2 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 3, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 3, that is (Figure 1C, element 199, 158) wherein the remotely operating camera-based PPG sensing unit is arranged to detect image data and the control unit is arranged to process the image data in a visible range and in the non-visible range (paragraphs [0047] and [0049] – Other frequencies and wavelengths are possible, including those outside visible spectrum).
Therefore, claim 3 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 4, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 4, that is (Figure 1B, element 112f, 120, and 170) wherein the remotely operating camera-based PPG sensing unit is arranged to monitor a face portion of the user (paragraph [0019]).  
Therefore, claim 4 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 5, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 5, that is (Figure 1B, element 190; Figure 8, element 893) wherein the close-up sensing unit is arranged as a contact PPG sensing unit (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102] – data related to plethysmographic signal).
Therefore, claim 5 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 6, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 5, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 5, that is (Figure 1A-1B, element 100, 112i, 112f, 114, 120, 170) wherein the control unit is arranged to process PPG information obtained from different body regions of the user (paragraph [0026] – The image 112i preferably includes and is focused on the face 112f of the user 114, though the image may be of any other portion of the user 114).
Therefore, claim 6 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 10, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 10, that is (Figure 1B, element 175) wherein the control unit is arranged to process a set of stress level indicative parameters (paragraph [0034]), (Figure 1B, element 175) to perform a threshold analysis for the set of stress level indicative parameters (paragraph [0034]), and (Figure 1B, element 175) to determine, based thereon, a current stress level of the user (paragraph [0034]).
Therefore, claim 10 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 11, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 11, that is wherein (Figure 1A-1B, elements 100, 120, 130 – mirror, i.e. mirrored external surface, 170) the at least one image sensor of the remotely operating camera-based sensing unit is arranged at or in a vicinity of a mirror (paragraphs [0019] and [0021]).
Therefore, claim 11 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 12, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 11, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 12, that is wherein (Figures 1A-1B, elements 100, 120) the remotely operating camera-based sensing unit is provided with or operatively coupled to at least one illumination source that is operable to illuminate the monitored head portion of the user (paragraph [0027], lines 14-28).
Therefore, claim 12 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 13, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 13, that is wherein the hand-held personal care appliance is one of a grooming appliance, a dental care appliance, a massage appliance, and a skin care appliance (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0093] – Physiological parameters are being assessed at the time of the day when the user brushes their hair and teeth).
Therefore, claim 13 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 14, Raskin teaches (Figure 1B) a method of monitoring a state of well-being of an individual (paragraph [0003]), the method comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 170, 190) providing two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120, 140, 170, 177) providing a remotely operating camera-based photoplethysmography (PPG) sensing unit that comprises at least one image sensor arranged to remotely monitor a skin portion of a head region of a user (paragraph [0023]), (Figure 1B, element 190; Figure 8, element 820) providing a hand-held personal care appliance that is equipped with a close-up sensing unit that is arranged to monitor a physiological signal of the user through a contact with a hand of the user (see at least paragraphs [0027] – The optical sensor 120 may interface with any other component, system, or service, paragraph [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server, paragraph [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0103]), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor; the optical sensor can interface with a mobile device carried by the user), (Figures 1A-1B, element 175 – processor, e.g. control unit, 177) providing a control unit that is arranged to process first sensor data provided by the remotely operating camera-based PPG sensing unit and second sensor data provided by the close-up sensing unit (paragraphs [0019], [0023]), (Figure 1B, element 190) performing a personal care procedure with the hand-held personal care appliance (paragraphs [0027], [0058]-[0059]), (Figures 1A-1B, element 175, 177) processing, based on the processed first sensor data and second sensor data, at least one well-being parameter while performing the personal care procedure with the hand-held personal care appliance (paragraphs [0019], [0023]), wherein the well-being parameter is determined based on both image data and supplemental sensor data (paragraph [0041] – The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate), and (Figures 1A-1B) determining, based on the at least one processed parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]).  Raskin does not teach the limitation of instant claim 14, that is wherein the supplemental sensor data is being acquired by spot measurements from the hand-held personal care appliance that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches (Figure 2, elements 1, 2a-2i, 5a-5b, 6, and 6a) a wearable biometric device where the biometric sensor system and the detector system are distributed on the contact surface portions 5a and 5b across both the housing 6 and the bracelet 6a (paragraph [0062]).  Altebaeumer explains that the biometric sensor system and the detector system comprises various sensors and detectors arranged at different positions on the contact surface (paragraph [0062]).  Altebaeumer explains that this configuration is an advantage as the effective size of the contact surface is extended beyond the rear surface of the housing itself (paragraph [0062]).  Altebaeumer also teaches that, with this configuration, the probability of at least one of the combined sensors 2a to 2i having a sufficient level of coupling with the body for performing a reliable measurement of the respective physiological property, can be significantly increased (paragraph [0062]).  Altebaeumer teaches that an associated primary signal indicative of a measured physiological property for each location of a biometric sensor (abstract).  Altebaeumer also teaches that the detector system, which detects a level of coupling of the biometric sensor system with the body at each of the locations, provides an associated secondary signal at each of the locations (abstract).  Altebaeumer also teaches that the signal processing unit is adapted to selectively receive the primary signals, the secondary signals, or both as a function of time or the associated locations, or both (paragraph [0023]).  Altebaeumer further teaches that said function of the received primary and secondary signals to be used by the signal processing unit for generating the output signal involves forming a weighted sum of the received primary signals, wherein the weight of a first one of the primary signals is smaller than the weight of a second one of the primary signals, if the secondary signal associated with the first one of the primary signals indicates a lower coupling level than the secondary signal associated with the second one of the primary signals (paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the well-being monitoring method of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  One of ordinary skill in the art would recognize that Raskin teaches that the close-up sensing unit can be a biometric or action sensor worn by the user or a mobile device carried by the user (please see paragraph [0058] of Raskin). As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, wherein spot measurements are interpreted as measurements at different locations (i.e. spots) on the hand/body that do not involve image detection.  One of ordinary skill in the art would have found it obvious that the wearable biometric device of Altebaeumer could be implemented in Raskin’s method to acquire supplemental sensor data, as Altebaeumer does not teach any imaging methods for acquiring data.  One of ordinary skill in the art would have also recognized that Altebaeumer’s teaching of multiple sensors at different locations (see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also been inclined to use Altebaeumer’s wearable biometric device as it is also capable of measuring heart rate (please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 14 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 16, Raskin teaches (Figure 1, element 175) a non-transitory computer-readable medium, which stores instructions, which when executed by a processor (paragraphs [0023] and [0053]), cause the processor to: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 140, 170, 177) process first sensor data provided by a remotely operating camera-based remote photoplethysmography (PPG) sensing unit (paragraph [0023]) and (Figure 1B, element 190; Figure 8, element 820) second sensor data provided by a close-up sensing unit performing a personal care procedure with a personal care appliance (paragraphs [0027] – The optical sensor 120 may interface with any other component, system, or service, [0058]-[0059] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server, [0103]); (Figures 1A-1B, element 175 – processor, e.g. a control unit, 177) process, based on the processed first sensor data and second sensor data, at least one well-being parameter while performing a personal care procedure with the personal care appliance (paragraphs [0019], [0023], [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0093] – Physiological parameters are being assessed at the time of the day when the user brushes their hair and teeth); and (Figures 1A-1B) determine, based on at least one processed well-being parameter, well-being information that is indicative of a current stress level of a user (paragraph [0034]), wherein the at least one well-being parameter is determined based on both image data and supplemental sensor data (paragraph [0041] – The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate).  Raskin does not teach the limitation of instant claim 16, that is wherein the supplemental sensor data is being acquired by spot measurements from the close-up sensing unit that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches (Figure 2, elements 1, 2a-2i, 5a-5b, 6, and 6a) a wearable biometric device where the biometric sensor system and the detector system are distributed on the contact surface portions 5a and 5b across both the housing 6 and the bracelet 6a (paragraph [0062]).  Altebaeumer explains that the biometric sensor system and the detector system comprises various sensors and detectors arranged at different positions on the contact surface (paragraph [0062]).  Altebaeumer explains that this configuration is an advantage as the effective size of the contact surface is extended beyond the rear surface of the housing itself (paragraph [0062]).  Altebaeumer also teaches that, with this configuration, the probability of at least one of the combined sensors 2a to 2i having a sufficient level of coupling with the body for performing a reliable measurement of the respective physiological property, can be significantly increased (paragraph [0062]).  Altebaeumer teaches that an associated primary signal indicative of a measured physiological property for each location of a biometric sensor (abstract).  Altebaeumer also teaches that the detector system, which detects a level of coupling of the biometric sensor system with the body at each of the locations, provides an associated secondary signal at each of the locations (abstract).  Altebaeumer also teaches that the signal processing unit is adapted to selectively receive the primary signals, the secondary signals, or both as a function of time or the associated locations, or both (paragraph [0023]).  Altebaeumer further teaches that said function of the received primary and secondary signals to be used by the signal processing unit for generating the output signal involves forming a weighted sum of the received primary signals, wherein the weight of a first one of the primary signals is smaller than the weight of a second one of the primary signals, if the secondary signal associated with the first one of the primary signals indicates a lower coupling level than the secondary signal associated with the second one of the primary signals (paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the non-transitory computer-readable medium of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  One of ordinary skill in the art would recognize that Raskin teaches that the close-up sensing unit can be a biometric or action sensor worn by the user or a mobile device carried by the user (please see paragraph [0058] of Raskin).  As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, wherein spot measurements are interpreted as measurements at different locations (i.e. spots) on the hand/body that do not involve image detection.  One of ordinary skill in the art would have found it obvious that the wearable biometric device of Altebaeumer could be implemented in Raskin’s method to acquire supplemental sensor data, as Altebaeumer does not teach any imaging methods for acquiring data.  One of ordinary skill in the art would have also recognized that Altebaeumer’s teaching of multiple sensors at different locations (see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also been inclined to use Altebaeumer’s wearable biometric device as it is also capable of measuring heart rate (please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 16 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 17, Raskin, in view of Altebaeumer, renders obvious (Figure 1C, element 199, 158) the non-transitory computer-readable medium of claim 16, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 17, that is wherein the instructions, when executed by the processor, further cause the processor to: process image data in a visible range and in a non-visible range (paragraphs [0047] and [0049] – Other frequencies and wavelengths are possible, including those outside visible spectrum).
Therefore, claim 17 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 18, Raskin, in view of Altebaeumer, renders obvious the non-transitory computer-readable medium of claim 16, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 18, that is wherein the instructions, when executed by the processor, further cause the processor to: (Figure 1A-1B, element 100, 112i, 112f, 114, 120, 170) process PPG information obtained from different body regions of a user (paragraph [0026] – The image 112i preferably includes and is focused on the face 112f of the user 114, though the image may be of any other portion of the user 114).
Therefore, claim 18 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 19, Raskin, in view of Altebaeumer, renders obvious the non-transitory computer-readable medium of claim 18, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 19, that is wherein the instructions, when executed by the processor, further cause the processor to: (Figure 4C, element 400c) determine a pulse transit time based on the PPG information obtained from two body regions (paragraph [0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.); and (Figure 4C, element 400c) determine a blood pressure based on the pulse transit time (paragraph [0067]).
Therefore, claim 19 is unpatentable over Raskin and Altebaeumer, et al.

Claims 7-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (U.S PGPUB No. 2014/0121540) and Altebaeumer, et al. (U.S PGPub No. 2017/0055907), further in view of Tzvieli, et al. (U.S PGPUB No. 2020/0085312).

Regarding claims 7-8 and 20, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 5 and the non-transitory computer-readable medium of claim 16 (as indicated hereinabove).  Raskin also teaches (Figure 4C, element 400c) wherein the remotely operating camera-based sensing unit is arranged to detect a first PPG signal based on which a pulse rate and a respiration rate is obtained (paragraphs [0066]-[0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.).  Raskin does not teach the limitation of instant claim 7, that is wherein the close-up sensing unit is arranged to detect a second PPG signal based on which a blood pressure parameter is obtained.  Raskin also does not teach the limitation of instant claim 8 and 20, that is wherein the control unit or processor is arranged to detect and analyze differences between characteristics of the first PPG signal and the second PPG signal.
Tzvieli teaches systems and methods for detecting a physiological response using different types of photoplethysmography sensors (abstract).  Tzvieli also teaches the utilization of a head-mounted contact photoplethysmogram device (PPG device) to obtain a signal (PPG signal), which can be used to improve detection of physiological responses based on iPPG signals (paragraph [0014]).  Tzvieli also explains that unlike PPG devices, iPPG does not require contact with the skin and is obtained by a non-contact sensor, such as a video camera.  Other names known in the art for iPPG include: remote photoplethysmography (rPPG), remote photoplethysmographic imaging, remote imaging photoplethysmography, remote-PPG, and multi-site photoplethysmography (MPPG) (paragraph [0013]).  Tzvieli also teaches that one of the physiological responses that may be detected includes blood pressure (paragraph [0013]).  Tzvieli further teaches that comparing the iPPG signals with the PPG signals will allow the system to determine what constitutes noise in the iPPG signal and will thus lead to a more accurate iPPG signal (paragraph [0014]).  Tzvieli further explains with an example: The minimal values and the number of time-segments can be determined in order to achieve minimal standard deviation of the differences between the values of the heart rate extracted from the noisy iPPG signals and the reference heart rate extracted from the less noisy PPG signal (paragraph [0144]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raskin’s and Altebaeumer’s physiological monitoring system with the teachings of Tzvieli’s physiological monitoring system.  Raskin and Tzvieli both teach a system containing a remotely operating sensing unit and a close-up sensing unit.  Tzvieli also teaches the possibility of using the unit with a computer network and/or a shared computer storage medium (see paragraph [0229] of Tzvieli).  One of ordinary skill in the art would recognize the opportunity to implement Tzvieli’s teachings of detecting blood pressure with a close-up sensing unit into Raskin’s system because Raskin teaches a close-up sensing unit that may be any other form, include any other sensor, and function in any other way.  One of ordinary skill in the art would want to implement Tzvieli’s teaching of detecting blood pressure because Raskin’s system is already capable of identifying fluctuations in the amount of blood in a portion of the body and for calculating pulse wave rate.  One of ordinary skill in the art would also want to implement Tzvieli’s teaching of analyzing differences between characteristics of the first PPG signal and the second PPG signal in order to ensure that the physiological monitoring system is achieving accurate results.  
Therefore, claims 7-8 and 20 are unpatentable over Raskin, Altebaeumer, et al., and Tzvieli, et al.

Regarding claims 9 and 21, Raskin and Altebaeumer, in view of Tzvieli, renders obvious the systems as claimed in claim 7 and the non-transitory computer-readable medium of claim 20, as stated hereinabove.  Raskin also teaches (Figure 1C, elements 111a, 111b, 112f, 154; Figure 4C) wherein the first PPG signal involves a 2D PPG distribution (paragraphs [0047], [0066]), and wherein (Figure 1C, element 156) the control unit or processor is arranged to detect spatial discrepancies in the first PPG signal (paragraph [0047], lines 25-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Raskin’s system for monitoring physiological parameters.  Raskin’s system includes a surface detector that is capable of detecting a forehead portion and cheek portions of a user’s face.  Raskin’s system also includes a feature filter that may identify features such as eyes, nose, and mouth to filter out related data associated with pixels representing those features.  
Therefore, claims 9 and 21 are unpatentable over Raskin, Altebaeumer, et al., and Tzvieli, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792